NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                   BRET MICHAEL CHURCH, Appellant.

                             No. 1 CA-CR 14-0458
                               FILED 7-7-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-427084-001
                 The Honorable Pamela S. Gates, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Maricopa County Public Defender’s Office, Phoenix
By Charles R. Krull
Counsel for Appellant
                            STATE v. CHURCH
                            Decision of the Court



                        MEMORANDUM DECISION

Judge Maurice Portley delivered the decision of the Court, in which
Presiding Judge Andrew W. Gould and Judge Jon W. Thompson joined.


P O R T L E Y, Judge:

¶1             This is an appeal under Anders v. California, 386 U.S. 738 (1967)
and State v. Leon, 104 Ariz. 297, 451 P.2d 878 (1969). Counsel for Defendant
Bret Michael Church (“Church”) has advised us that, after searching the
entire record, he has been unable to discover any arguable questions of law,
and has filed a brief requesting us to conduct an Anders review of the record.
Church did not take the opportunity he was given to file a supplemental
brief.
                                    FACTS1

¶2             Tempe Police Officer Ramos stopped a white van because it
did not have a license plate light sometime after ten o’clock p.m. on
December 26, 2012, and requested assistance from another officer. Officer
Brooks arrived and saw that Officer Ramos was questioning Bart Church,
the driver, outside of the van, while his brother, Bret Church sat in the
passenger seat. Both officers noticed that Bart had a large knife in a sheath
on his belt, and Officer Ramos took it while questioning Bart.

¶3            Officer Brooks then went to talk with Church. As he
approached using his flashlight, he could see construction tools inside and
noticed that Church began to fidget and move his hands under the seat.
Officer Brooks asked Church to step out of the van and then frisked him for
weapons. When patting down Church, Officer Brooks felt a glass pipe in
his left pocket. When asked by the officer, Church said, “yes, that’s a meth
pipe.” Officer Brooks then arrested him and retrieved the glass pipe. In his
search incident to arrest, Officer Brooks found a small plastic bag
containing methamphetamine.



1We view the facts “in the light most favorable to sustaining the verdict,
and resolve all reasonable inferences against the defendant.” State v.
Rienhardt, 190 Ariz. 579, 588-89, 951 P.2d 454, 463-64 (1997).



                                       2
                            STATE v. CHURCH
                            Decision of the Court

¶4            Church was charged with possession or use of dangerous
drugs, a class 4 felony, and possession of drug paraphernalia, a class 6
felony. Before trial, Church moved to suppress evidence arguing that
Officer Brooks violated his Fourth Amendment rights because the officer
lacked a valid reason to conduct a Terry2 frisk and did not have probable
cause to reach into his pocket.

¶5             During the evidentiary hearing on Church’s motion, in
addition to his other testimony, Officer Brooks stated he thought it was
suspicious that the two brothers, two white men, were in a primarily
Hispanic neighborhood.          The court then asked for and received
supplemental briefs from both parties about the impact of Officer Brooks’
racial statements. Judge Daniel Kiley subsequently denied Church’s
motion to suppress, finding that while a defendant’s race is not a valid
factor for a Terry frisk, the remaining factors, under an objective standard,
justified Officer Brooks’ limited frisk of Church. Judge Kiley also found
that Officer Brooks had probable cause to remove the glass pipe from
Church’s pocket.

¶6            The case proceeded to trial and the jury found Church guilty
on both counts. At the sentencing hearing, the court found that he had four
prior historical felony convictions. Church was sentenced to the minimum
term in prison of six years for possession of methamphetamine, with a
concurrent two and one-quarter years in prison for possession of drug
paraphernalia. He was also given credit for thirty days of presentence
incarceration.

¶7            We have jurisdiction over this appeal pursuant to Article 6,
Section 9, of the Arizona Constitution, and Arizona Revised Statutes
sections 12-120.21(A)(1), 13-4031, and -4033(A)(1).3

                               DISCUSSION

¶8            We have read and considered counsel’s brief and have
searched the entire record for reversible error. We have found no reversible
error. See Leon, 104 Ariz. at 300, 451 P.2d at 881. All of the proceedings were
conducted in compliance with the Arizona Rules of Criminal Procedure.
The record, as presented, reveals that Church was represented by counsel


2Terry v. Ohio, 392 U.S. 1 (1968).
3We cite the current version of the applicable statutes absent changes
material to this decision.


                                      3
                            STATE v. CHURCH
                            Decision of the Court

at all stages of the proceedings. The State offered him a plea agreement and
there were a number of settlement conferences before trial. The trial court
ruled on the pretrial motions. The jury heard the evidence, was properly
instructed, determined the facts from the testimony and evidence
presented, and determined that the State had proved each element of each
offense beyond a reasonable doubt. Moreover, the sentences imposed were
within the statutory limits.

¶9             After this decision is filed, counsel’s obligation to represent
Church in this appeal has ended. Counsel must only inform Church of the
status of the appeal and his future options, unless counsel identifies an issue
appropriate for submission to the Arizona Supreme Court by petition for
review. State v. Shattuck, 140 Ariz. 582, 584-85, 684 P.2d 154, 156-57 (1984).
Church may, if desired, file a motion for reconsideration or petition for
review pursuant to the Arizona Rules of Criminal Procedure.

                              CONCLUSION

¶10           Accordingly, we affirm Church’s convictions and sentences.




                                   :ama




                                      4